Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 7-18, 20-24, 26 renumbered as 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior arts of record were overcome and the claims are allowed for the reasons set forth in Applicant’s Amendments and Arguments/Remarks filed on 12/02/2021.
	The prior arts of record fail to explicitly anticipate, teach, suggest or disclose “depending on the at least one condition, the wireless communication device controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device by deciding, after a direct link with the wireless communication network is interrupted, which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device” as recited in independent claims 1, 11, 24, and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466         

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466